Citation Nr: 0018135	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October to 
December 1982.  This matter originally came to the Board of 
Veterans' Appeals (Board) from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) which denied service connection for 
bilateral pes planus and a left eye disability.

By February 11, 1999 decision, the Board denied service 
connection for bilateral pes planus and a left eye 
disability.  The veteran duly appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  By 
November 8, 1999 memorandum decision, the Court affirmed the 
portion of the Board's decision denying service connection 
for a left eye disability.  That portion of the Board's 
decision denying service connection for pes planus was 
reversed and remanded for additional development of the 
evidence and readjudication.


REMAND

The veteran's service medical records show that he developed 
bilateral foot pain in his second week basic training.  Pes 
planus was diagnosed and military physicians determined that 
he was unfit for further duty due to his pes planus (flat 
feet) which had existed prior to service.

In April 1997, the veteran filed a claim of service 
connection for pes planus.  The following month, the RO sent 
the veteran a letter requesting that he submit additional 
evidence to show that his pes planus had existed continuously 
since his discharge from service.  He was advised that the 
best type of evidence to submit would be statements from 
doctors who had treated him for his condition.  He was also 
advised that the RO would request clinical records on his 
behalf if he completed authorizations for the release of his 
medical records.  The veteran provided no additional medical 
records regarding his pes planus, nor did he identify any 
pertinent treatment records.  

In its November 1999 decision, the Court indicated that "it 
is indisputable that the [veteran's] pes planus preexisted 
service."  However, the Court noted that there was no 
medical evidence of record which described the veteran's 
disability either before or after his military service and 
that such evidence "is essential in adjudicating this claim 
and determining whether or not the [veteran's] disability 
increased permanently as a result of his military service or 
whether his in-service symptoms were merely a temporary or 
intermittent flare up."  Thus, the Court held that VA failed 
in its duty to assist the veteran by not attempting to obtain 
copies of the veteran's pre-service and post-service medical 
records.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
again request that he identify all 
medical providers who treated him for pes 
planus, both prior to and after his 
discharge from military service.  The RO 
should advise the veteran that if he did 
not receive medical treatment for pes 
planus, he should so indicate.  After 
securing any necessary authorization for 
release of medical information, the RO 
should obtain copies of any pertinent 
medical records identified by the veteran 
for association with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA medical examination.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to the likelihood that the 
veteran's pre-service pes planus 
underwent a permanent increase in 
disability (as opposed to a temporary or 
intermittent flare-up of the pre-existing 
condition) during his two months of 
active service and, if there was a 
permanent increase in disability, whether 
it was due to the natural progress of the 
disorder.  The rationale for the opinion 
should be explained.  If the examiner is 
unable to provide an opinion, he or she 
should so state for the record.

3.  Then, the RO should carefully review 
the examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
opinion on examination, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (remand by 
the Board confers on the veteran, as a 
matter of law, the right to compliance 
with the remand orders).

After any indicated corrective action has been completed, the 
RO should again review the record and re-adjudicate the 
veteran's claim of service connection for pes planus.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




